Citation Nr: 9903872	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-22 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability secondary to a service-connected scar on the lower 
right leg.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
pneumonia.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1966 to April 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant and his spouse appeared at a hearing held at 
the RO on April 24, 1997.  A transcript of that hearing has 
been associated with the record on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to 
service connection for a low back disability has been 
obtained by the agency of original jurisdiction.

2.  The appellant has no back disability related to his 
service-connected scar on his right lower leg.

3.  In a May 1989 rating decision, the RO denied the 
appellant's claims of service connection for PTSD and 
residuals of pneumonia.

4.  The additional evidence received since the May 1989 
rating decision, denying the appellant's claims of service 
connection for PTSD and residuals of pneumonia, includes 
duplicates of the appellant's service medical records, 
highlighted by the appellant; an August 1993 statement by the 
appellant; a duplicate of medical records from Dr. Bellenger, 
dated from December 1980 to June 1983; the records of VA 
examinations in October 1996 and June 1997; the transcript of 
the April 1997 hearing; medical records from Dr. Bellenger, 
dated from June 1989 to June 1997; and medical records from 
Dr. Sacks-Wilner, dated in May 1997.

5.  No medical evidence has been presented or secured in this 
case to show a current diagnosis of PTSD or of residuals of 
pneumonia or that either PTSD or pneumonia had its onset in 
service, is connected or linked to a disease or injury 
incurred in service, or is secondary to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to service connection for a 
low back disability secondary to his service-connected scar 
on his right lower leg.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.102, 3.310(a) (1998).

2.  The evidence subsequently received since the May 1989 
rating decision that denied service connection for residuals 
of pneumonia is not new and material, and the claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303, 20.302, 
20.1103, 20.1105 (1998).

3.  The evidence subsequently received since the May 1989 
rating decision that denied service connection for PTSD is 
not new and material, and the claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.303, 20.302, 20.1103, 
20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records show treatment for 
acute pharyngitis, acute anxiety, and tonsillitis in April 
1966; gastritis and diarrhea in May 1966; headaches and dizzy 
spells in October 1966; recurrent tonsillitis in December 
1966; influenza in January 1967; gonorrhea in January 1969; 
acute tonsillitis in May 1969; an ingrown toenail in August 
1969; and a laceration of his leg in October 1969.  The 
appellant's evaluation at his April 1970 separation 
examination was normal.

Private medical records from James Bellenger, M.D., indicate 
that in September 1981 he treated the appellant for 
complaints of his right knee giving way and swelling and 
right knee pain.  In October 1981 Dr. Bellenger treated the 
appellant for numbness of the right knee.  In June and July 
1987 Dr. Bellenger treated the appellant for lower back pain 
resulting from a fall at work at a steakhouse.

At an April 1989 VA examination, the appellant complained of 
scar tissue on his right leg, which was painful after 
prolonged walking or standing.  He stated that he had been 
recently unable to work due to a lumbar sprain, which was not 
due to his leg injury.  The diagnosis was scar on right leg 
with no evidence of residual problems.

In December 1989 Dr. Bellenger treated the appellant for an 
acute low back strain.

In an August 1993 statement, the appellant stated that he 
experienced flashbacks.

At an October 5, 1996 VA examination, the appellant 
complained of persistent right lower leg pain since an injury 
in service.  He reported that a few years after the injury he 
developed pain in the right side of his lower back.  He 
stated that the pain was aggravated by cold weather or 
prolonged walking or standing.

The examiner noted a soft elliptical scar on the anterior 
aspect of the right lower leg.  There was no keloid 
formation, adherence, or herniation.  There was no evidence 
of swelling, depression, or ulceration.  The scar was not 
painful or tender on objection demonstration.  There was no 
limitation of function of the right lower leg.  The muscle 
strength was normal in the bilateral lower extremities.

The appellant had negative straight leg raising.  He had no 
pain with palpation of the lumbosacral spine or paraspinal 
muscles, except on the right side in the paraspinal muscle 
group.  He had normal extension of his back to 35 degrees and 
flexion forward to 95 degrees.  An X-ray examination showed 
mild degenerative changes without evidence of disc disease.

The examiner diagnosed musculoskeletal mechanical back pain.  
She opined that it was at least as likely as not that the 
pain was secondary to the leg injury that the appellant 
sustained in service.

At the April 1997 hearing, the appellant testified that he 
had pain in his right lower leg, which radiated upward into 
the right side of his lower back.  The appellant stated that 
he stayed on his feet during the workday and that in the 
afternoon and evening his lower leg swelled.  The appellant 
said that he took 2500 milligrams of Tylenol(tm) three times per 
day to relieve the pain.

He stated that he had a chronic sleep disorder.  He explained 
that he usually woke up at midnight and was unable to fall 
asleep due to headaches.  The appellant stated that he was 
startled by loud noises that were behind him.  He stated that 
he was able to work around people.  The appellant's spouse 
testified that the appellant had had a sleep disorder since 
returning from service.

The appellant stated that he had pneumonia while in service 
and that he believed that he had shortness of breath that was 
a residual of the pneumonia.  He stated that Dr. Bellenger 
had told him that the shortness of breath was due to his 
being overweight.

Private medical records from Dr. Bellenger indicate that in 
May 1997 he treated the appellant for swelling and pain of 
the right leg.  Dr. Bellenger diagnosed probably venous 
reflux from old deep vein thrombosis [DVT] likely due to six-
weeks of bed rest following injury in service.

Private medical records, dated in May 1997, from Richard E. 
Sacks-Wilner, M.D., indicate that Naprosyn(tm) and support hose 
were prescribed for the appellant.

At a June 1997 VA examination, complained of pain in his back 
and his right leg.  He reported that he had injured his right 
leg in October 1969 and that he had injured his back in 1987 
on a slippery floor.  The appellant did not require a crutch, 
cane, or brace.

The examiner observed no swelling or deformity of the 
appellant's spine.  His range of motion was limited on 
extension backward and lateral flexion to the right.  The 
diagnosis, based on an X-ray examination, was mild 
degenerative disc disease of the lumbar spine and moderate 
degenerative disc disease of the lower thoracic spine.

The examiner noted scars on the frontal aspect of his right 
leg below his knee.  Each scar measured approximately two 
inches.  They were healed.  There were no adhesions or tendon 
damage.  No bone, joint, or nerve damage was seen.  The 
appellant had moderate muscle strength limited by pain.  He 
had some swelling.  The appellant stated that the swelling 
increased at night.  The examiner noted 1+ pitting edema on 
the right and a trace of pitting edema on the left.  The 
appellant did not have muscle loss.  Joint function was not 
affected.  The range of motion of his knee was normal.  The 
examiner diagnosed right leg injury with mild swelling and 
pain.

The appellant complained also of pain in the whole right leg, 
which the examiner stated was probably coming from his 
lumbosacral spine rather than his right leg injury.  The 
examiner opined that the appellant's radiation of pain to his 
back probably had nothing to do with the right leg injury.

Analysis

1.  Low back disability

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
also be granted on a secondary basis and for certain 
enumerated disabilities on a presumptive basis, see 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (1998), or alternatively, with respect 
to any disease, if all the evidence establishes that the 
disease was incurred in service, see 38 C.F.R. § 3.303(d) 
(1998).
  It is the responsibility of a person seeking entitlement to 
service connection to present a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  A well-grounded claim for 
secondary service connection for a disorder must include 
medical evidence that a connection or relationship between 
the service-connected disorder and the new disorder is 
plausible.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

The appellant has presented medical evidence containing a 
diagnosis of musculoskeletal mechanical back pain.  Further, 
at an October 1996 VA examination, the examiner opined that 
the appellant's pain was at least as likely as not secondary 
to the appellant's service-connected scar.  Assuming the 
credibility of this evidence, the claim must be said to be 
plausible, and therefore well grounded.

Accordingly, VA has a duty to assist in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, medical examinations have been provided 
and medical records from the appellant's private physician 
have been obtained.  There is no indication of additional 
relevant evidence that would be needed to evaluate the claim 
fairly.  VA has satisfied its duty to assist.

The record includes some medical evidence that the appellant 
has a low back disability secondary to the scar on his right 
lower leg.  It also includes medical evidence that is not 
favorable to his claim.  Therefore, the evidence must be 
assessed, including an analysis of the credibility and 
probative value of the evidence, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim consists of the 
October 1996 opinion of the VA examiner that the appellant's 
back pain is at least as likely as not secondary to his 
service-connected scar.  Evidence not favorable to his claim 
includes the June 1997 VA examination.  The preponderance of 
the evidence is against the claim for service connection for 
a low back disability, secondary to the service-connected 
scar because the medical evidence unfavorable to his claim is 
more persuasive and of greater weight than the favorable 
medical evidence.

Although the examiner at the October 1996 VA examination 
opined that the appellant's low back pain was as likely as 
not related to his service-connected scar, she did not 
explain how the appellant's back pain was related to the scar 
on his right lower leg, particularly in view of her 
observation that the appellant's scar did not limit the 
functioning of his right lower leg.

The conclusion reached at the June 1997 VA examination, that 
the appellant back pain had nothing to do with his right leg 
injury, is more persuasive.  That examiner noted that the 
appellant had injured his back in 1987, that the appellant 
had degenerative disc disease of the lumbar and thoracic 
spine, and explained that the appellant's leg pain resulted 
probably from his lumbar spine rather than his right leg 
injury.

Because the June 1997 VA examination is based on a more 
complete medical history by the appellant, which included his 
prior spine injury, and, because the examiner provided a 
clear rationale for the conclusions she reached, the June 
1997 examination is more persuasive than the October 1996 VA 
examination.

The evidence against the appellant's claim is more probative 
and of greater weight and, based on this evidence, it is 
found as fact that the appellant does not have a low back 
disability secondary to his service-connected scar on his 
right lower leg.  Accordingly, for the reasons and bases 
given above, the preponderance of the evidence is against the 
claim for service connection for a low back disability 
secondary to the service-connected scar.  See 38 U.S.C.A. 
§ 5107(b) (West 1991).



2.  PTSD and residuals of pneumonia.

The appellant is seeking service connection for PTSD and for 
residuals of pneumonia.  In a May 1989 rating decision, the 
RO denied, in pertinent part, the appellant's claims for 
service connection for PTSD and for residuals of pneumonia.  
The appellant was notified of the rating decision by letter 
dated July 11, 1989.  He did not file a notice of 
disagreement concerning that issue within one year of that 
notice.  Therefore, the decision became final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).

The law and regulations allow for reopening a claim, even if 
finality has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. §§  5108, 7104 (West 1991); 38 C.F.R. 
§§  3.156(a) (1998); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The evidence to be analyzed as to whether "new and 
material" evidence has been submitted is all of the evidence 
received since the last final disallowance of the claim.  
Evans v. Brown, 9 Vet. App 273 (1996); Glynn v. Brown, 6 Vet. 
App. 523, 528 (1994).

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If new and material evidence has 
not been submitted, the Board does not need to address the 
merits of the claim.  Sanchez v. Derwinski, 2 Vet. App. 330 
(1992).

As indicated above, the appellant's claims of service 
connection for PTSD and residuals of pneumonia were 
previously denied by the RO in a rating decision dated in May 
1989.  He did not appeal this decision and it became final.  
At that time, the RO reviewed the appellant's service medical 
records, the record of the April 1989 VA examination, and 
private medical records from Dr. Bellenger, dated from 
December 1980 to October 1988.  The RO concluded that PTSD 
and residuals of pneumonia were not shown by the evidence of 
record.

The additional evidence received since the May 1989 rating 
decision, denying the appellant's claims of service 
connection for PTSD and residuals of pneumonia, includes 
duplicates of the appellant's service medical records, 
highlighted by the appellant; an August 1993 statement by the 
appellant; a duplicate of medical records from Dr. Bellenger, 
dated from December 1980 to June 1983; the records of VA 
examinations in October 1996 and June 1997; the transcript of 
the April 1997 hearing; medical records from Dr. Bellenger, 
dated from June 1989 to June 1997; and medical records from 
Dr. Sacks-Wilner, dated in May 1997.

To the extent that this evidence was not previously of 
record, it might be considered new.  However, even if this 
evidence was considered new, it would have to be probative, 
and none of the above-cited records constitutes evidence 
showing that the appellant currently has PTSD or residuals of 
pneumonia or that PTSD or pneumonia was incurred or 
aggravated in service as shown by competent lay or medical 
evidence.

To the extent that the evidence reflects treatment for other 
disorders, it is not probative with respect to the issues on 
appeal.  Accordingly, the evidence does not provide a basis 
to reopen the last prior denial of the appellant's claims.

To the extent that the appellant contends that PTSD or 
residuals of pneumonia were incurred or aggravated during his 
military service or developed secondary to any service-
connected disability, for purposes of showing entitlement to 
service connection, such statements, being in effect lay 
speculation on medical issues involving the presence or 
etiology of a disability, are not probative to the claims on 
appeal and, therefore, are not deemed to be material.  See 
Pollard v. Brown, 6 Vet. App. 11 (1993) (pursuant to 
Espiritu, 2 Vet. App. 492, lay testimony attempting to 
diagnose frostbite or arthritis in service held to not be 
competent evidence for such purpose, and thus not material); 
see also Moray, 5 Vet. App. 211 (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).

Accordingly, the appellant has not submitted evidence that is 
new and material such as to form the basis to reopen and 
review the previously denied claims seeking entitlement to 
service connection for PTSD and for residuals of pneumonia.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a).  In this respect, it is not shown that 
the appellant has put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could serve as new and material evidence to reopen his claim.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" 
is just what it states, a duty to assist, not a duty to prove 
a claim).  See also Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  Hence, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
section 5103(a) to assist claimant in filing his claim 
pertains to relevant 
evidence (i.e., "evidence having any tendency to make the 
existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence," see Counts v. Brown, 
6 Vet. App. 473 (1994)) which may exist or could be 
obtained).


ORDER

Entitlement to service connection for a low back disability 
secondary to a service-connected scar on the right lower leg 
is denied.

New and material evidence sufficient to reopen a claim for 
service connection for PTSD not having been submitted, the 
claim is not reopened, and the appeal is denied.

New and material evidence sufficient to reopen a claim for 
service connection for residuals of pneumonia not having been 
submitted, the claim is not reopened, and the appeal is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

